Citation Nr: 0702327	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  00-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for depression and paranoid 
schizophrenia.

(The issues of entitlement to initial disability ratings in 
excess of 10 percent for asthma and pseudofolliculitis barbae 
and entitlement to a total rating based on individual 
unemployability (TDIU) will be addressed in a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 2, 1973, to 
February 27, 1974, with net active service of one month and 
twelve days because of time lost from October 15, 1973, to 
January 28, 1974.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In September 1999, the veteran was notified that 
he had not submitted new and material evidence to reopen his 
claim for a psychiatric disability.  He subsequently 
perfected his appeal of the determination.

In June 2000 and April 2004, the veteran testified at 
separate travel board hearings at the RO before two of the 
undersigned Veterans Law Judges.  Transcripts of those 
hearings have been associated with his claims folder.

In a May 2001 remand, the Board determined the veteran's 
claim as more appropriately characterized as entitlement to 
service connection for depression and schizophrenia and 
remanded it for further development and adjudication.  In a 
subsequent June 2005 decision, the Board denied the claim of 
entitlement to service connection for depression and 
schizophrenia.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 2006 order, granted a joint motion for remand, 
vacating that part of the Board's June 2005 decision that 
denied entitlement to service connection for depression and 
schizophrenia and remanded the case for compliance with the 
terms of the joint motion.  

In November 2006, the veteran submitted additional evidence 
accompanied by a form on which he checked a box requesting 
that his case be remanded to the RO but which also was 
accompanied by letter, dated in October 2006, to the Board in 
which he clearly stated that he wished to waive initial RO 
review of the evidence.  See 38 C.F.R. § 20.1304.  In 
December 2006 and January 2007, the Board received evidence 
from the veteran which consists of letters that essentially 
duplicate the evidence already submitted.  Because the 
veteran clearly expressed his intention to waive RO 
consideration of this evidence in his October 2006 letter, it 
will be considered by the Board in adjudicating this appeal.  

The Board also points out that issues involving increased 
evaluations for pseudofolliculitis barbae and asthma, and 
entitlement to TDIU will be concurrently addressed in a 
separate Board decision by the Acting Veterans Law Judge who 
conducted the hearing before the Board in April 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's depression and paranoid schizophrenia had 
their onset more than one year after his separation from 
active duty service and are not the result of a disease or 
injury incurred in active service.


CONCLUSION OF LAW

Depression and paranoid schizophrenia were neither incurred 
in nor aggravated by active military service; and cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, pursuant to the Board's May 2001 
remand, the RO provided the veteran with notice regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claim in an August 2001 letter.  Although 
the RO notification letter was not provided to the veteran 
until after the initial rating decision, the Board finds 
that, under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claim.  Therefore, the Board finds that any 
defect with respect to the timing of the receipt of the VCAA 
notice requirements for his claim is harmless error in this 
case.

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or for effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims files and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
that VA has not notified the veteran of its inability to 
obtain such evidence or advised him that it was his 
responsibility to obtain such evidence.  Moreover, a VA 
independent medical evaluation report is of record in 
conjunction with this appeal.  38 C.F.R. § 3.159(c)(4).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case. 

Relevant Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection for certain diseases, 
including psychosis, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and disability 
resulting from them may not be service-connected.  38 C.F.R. 
§§ 3.303(c), 4.127.  This is so because they are considered 
to be defects of congenital or development origin, and so by 
their very nature, they pre-exist service.  38 C.F.R. 
§ 3.303(c).  Moreover, congenital or developmental defects 
are normally static conditions which, unlike diseases, are 
incapable of improvement or deterioration.  VAOPGCPREC 67-90 
(July 18, 1990).  In this regard, service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  Moreover, diseases of hereditary origin can be 
considered incurred, rather than aggravated, in service "if 
their symptomatology did not manifest itself until after 
entry on duty."  VAOPGCPREC 67-90 (July 18, 1990).  However, 
with regard to congenital or developmental defects, service 
connection may not be granted for a defect, but service 
connection may be granted for a disability which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  
VAOPGCPREC 82-90; 38 C.F.R. § 4.127.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 
2004); 38 U.S.C.A. § 1153.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

During the course of this appeal, the veteran has contended 
that a psychiatric disorder had its onset in service or was 
incurred in service as a result of injury in service.  
Concerning this, he has reported that he was harassed in 
service and that this has caused his depression.  The veteran 
himself has not accepted the diagnosis of paranoid 
schizophrenia, as indicated in recent letters from a VA 
psychiatrist who has treated the veteran on an outpatient 
basis since 2000 ("Dr. A") and who has diagnosed the 
disorder.  Alternatively, the veteran has argued that a pre-
existing psychiatric disorder was aggravated during service.

There is no evidence dated prior to service or in the service 
medical records reflecting that the veteran had a pre-
existing psychiatric disorder, and his September 1973 
enlistment examination shows that a psychiatric clinical 
evaluation was normal.  Therefore, the presumption of sound 
condition at the time of his entrance into military service 
applies in this case.  The only evidence of a pre-existing 
mental disorder in this case consists of a statement in a 
March 2005 expert medical opinion of a VA psychiatrist ("Dr. 
L"), an opinion which the Board requested through the 
Veterans Health Administration (VHA) to determine whether 
either depression or schizophrenia had its onset in service, 
and statements dated in May 2005 and October and November 
2006, from Dr. A.  In the VHA opinion, Dr. L disputed the 
accuracy of the diagnosis of schizophrenia first shown by the 
record in 1996 and, from his review of the medical records in 
the veteran's claims file, stated that, 
[T]he most likely accurate 
conceptualization of this veteran's 
mental health problems is that of 
borderline intellectual function or mild 
mental retardation, and a personality 
disorder with prominent paranoid traits, 
both conditions being present prior to 
his beginning military service in October 
1973 at age 23, and thus neither being 
service connected conditions, with the 
onset of depression, best categorized as 
dysthymia, at a time following his 
military discharge by several years and 
not service connected, rather being 
etiologically related to the two 
diagnoses noted above.  

In his May 2005 letter, Dr. A agreed that Dr. L's diagnoses 
were "reasonable alternative conclusions to draw about [the 
veteran's] diagnoses" but that the veteran's military 
experiences "exacerbated and accelerated them, especially 
the depression."  Noting that it was his understanding that 
the veteran had complained of depression on the examination 
report at the time of his discharge from the military, Dr. A 
stated that it was "unlikely that the depression only 
developed after his military discharge."  In his letters of 
October and November 2006, Dr. A reiterated his opinion that 
the veteran's "depression" or "condition" was 
"exacerbated and accelerated by his military service."  In 
the October 2006 letter, Dr. A stated, "Personality disorder 
with strong paranoid traits, and borderline intellectual 
functioning may have begun before military service, but it is 
more likely than not that the challenges of military life 
brought out excessive symptoms that appeared at that time."

With regard to these medical opinions, the Board notes first 
that there is no evidence in this case that a psychiatric 
disease, to include depression and paranoid schizophrenia, 
existed prior to service.  Thus, the presumption of soundness 
applies as to these disorders and there is no evidence, clear 
and unmistakable or otherwise, to show that such disorders 
pre-existed service and therefore even the first requirement 
to rebut the presumption cannot be met.  The presumption 
applies, and service connection for depression and paranoid 
schizophrenia may not be granted based on aggravation of 
those disorders during service but rather the aggravation 
claims, if any, are converted to ones based on incurrence in 
service.  See Wagner, 370 F.3d at 1094, 1096 (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  

Second, assuming that a personality disorder and borderline 
intellectual functioning (mild mental retardation) existed 
prior to service, these disorders are considered 
developmental defects which are not subject to service 
connection as a matter of law.  38 C.F.R. §§ 3.303(c), 4.127; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  (Moreover, service connection for these defects has 
not been claimed in this case.)  Therefore, service 
connection cannot be granted for these defects themselves 
based on aggravation in service, but service connection may 
be granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90; 38 C.F.R. § 4.127.  Drs. L and A both indicate that 
currently diagnosed depression is etiologically related to 
the two defects-thus, that the defects of mental deficiency 
and personality disorder have been subject to a superimposed 
psychiatric disease, depression, resulting in disability-but 
Dr. L believes the onset of the superimposed disease occurred 
years after service and Dr. A indicates that the onset likely 
was in service rather than years after service.

Concerning this, the Board notes that there is no evidence in 
this case that the veteran was diagnosed with either 
depression, schizophrenia or any other psychiatric disorder 
during his brief period of service.  On the contrary, in 
February 1974, the veteran underwent psychological testing 
and evaluation after being absent without authority (AWOL) 
from October 1973 to January 1974, and a psychological 
evaluation, based on the clinical examination and 
psychological testing, reflected that the veteran was neither 
psychotic nor suffering from any other psychiatric condition 
which would render him either unable to distinguish between 
right and wrong or incapable of adhering to the right.  The 
examiner further opined that there was no evidence at that 
time to suggest that the veteran had suffered from any such 
condition in the past.  Although the veteran indicated he had 
depression or excessive worry in a February 1974 medical 
history report at the time of separation, the accompanying 
separation medical examination report shows that no 
psychiatric disorder was identified on clinical evaluation.  
Moreover, there is no evidence in service that the veteran 
was subject to any harassment by anyone including fellow 
service members, and this allegation was not made by the 
veteran until several years after service.

Thus, there is no evidence in this case of any superimposed 
disease or injury in service which has resulted in 
disability.  The Board assigns more credibility and probative 
weight to the report of Dr. L, than it does to the statements 
of Dr. A, in this regard because Dr. L's report shows that he 
reviewed the pertinent medical records in this case and his 
conclusions about the onset of dysthymic disorder or 
depression beginning years after service are consistent with 
the medical history shown by those records including the 
service medical records.  Dr. L summarized the medical 
history accurately in his report and noted that dysthymic 
disorder was first diagnosed several years after service in 
1982.  Dr. A, on the other hand, did not refer to the many 
reports detailing the medical history apparently because he 
reviewed only the report of Dr. L, which was presented to him 
by the veteran, as he indicated in his May 2005 letter.  
Although Dr. A noted that it was his "understanding", 
apparently based on his reading of Dr. L's report, that the 
veteran complained of depression by history at the time of 
discharge from service, he provided no reason to support his 
conclusion that depression was likely exacerbated by service 
and made no reference to the conflicting assessment by the 
1974 psychological evaluation in the service medical records 
or to the normal psychiatric clinical evaluation on the 
separation examination itself or to the medical history 
showing the earliest diagnosis of dysthymic disorder several 
years after service in 1982.

"[D]efinitions of credibility do not necessarily confine 
that concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  Dr. L's 
conclusion that dysthymic disorder or depression, albeit 
perhaps etiologically related to the mild mental retardation 
and personality disorder that pre-existed service, did not 
have its onset until many years after service is more 
probative and believable because it is consistent or "hangs 
together" in a consistent manner with the other evidence of 
record which shows the absence of any psychiatric disorder in 
service and the first diagnosis of dysthymic disorder several 
years after discharge in 1982.  To the contrary, Dr. A 
offered no reason for his conclusion that depression was 
likely exacerbated by service except to note that the veteran 
complained of it at discharge.  His opinion was conclusory 
and did not refer to the other evidence of record, including 
the 1974 psychological evaluation in service, contravening 
those conclusions. 

After his discharge, the veteran was seen at a private 
hospital in September 1975 requesting Valium for complaints 
of nervousness.  The clinician declined the veteran's request 
and suggested he seek counseling.  A February 1977 VA medical 
examination report shows no specific psychiatric complaints 
or findings.  The first diagnoses of psychiatric disorders 
are shown on a March 1982 private psychiatric evaluation 
during which the veteran was diagnosed with dysthymic 
disorder, paranoid disorder, and paranoid personality 
disorder.  The earliest medical evidence of record indicating 
a diagnosis of schizophrenia is a March 1995 private 
treatment record.  A March 1996 VA psychiatric examination 
report also indicates a diagnosis of paranoid schizophrenia, 
while noting the veteran's stated history that his service 
time "went alright."

Subsequent VA treatment records, dating from February 2000, 
show continued treatment for various psychiatric diagnosis, 
including depression, paranoid delusional disorder, and 
paranoid schizophrenia.  In a December 2000 treatment record, 
Dr. A opined that the veteran's psychiatric condition, 
diagnosed in November 2000 as a psychotic disorder, not 
otherwise specified, may have developed prodromally when he 
was in boot camp.  Dr. A opined in a June 2001 treatment 
record that it was more likely than not that the veteran's 
psychiatric disorder was precipitated by his military 
experience, noting that the veteran appeared to be consistent 
with his reports of harassment in service.  

The Board notes that Dr. A's treatment reports and letters 
expressing opinions are based on history provided by the 
veteran rather than review of the medical history in the case 
as shown by the medical reports compiled over the years.  
Moreover, Dr. A finds the veteran "consistent" in his 
reports of harassment in service.  However, a review of the 
record reveals that the veteran is not an accurate and 
reliable historian.  First, there is no evidence of 
harassment in service or any complaints of this in the early 
medical reports dated shortly after service.  Unlike the 
history of harassment provided to Dr. A, the veteran reported 
to a VA Mental Disorders examiner in March 1996 that his 
service "went alright", and the veteran acknowledged to 
this examiner that he had gone AWOL in service and was 
discharged afterwards.  Second, in November 1981, the veteran 
submitted copies of a DD 214 and a DD 215N, which indicated 
that his date of separation was November 27, 1974; however, 
official copies of the veteran's DD 214, administratively 
reissued at the Naval Military Personnel Command in August 
1981, pursuant to an upgrade of the veteran's original 
character of service in accordance to recommendation by the 
Board of Correction of Naval Records indicate that the 
veteran's actual date of separation was February 27, 1974.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.").  Because Dr. A's assessment of the 
history provided by the veteran as "consistent" is itself 
not consistent with the medical history in this case, the 
Board finds his conclusions of less probative weight and 
credibility than those of Dr. L whose assessments are 
consistent with the other reports of record.  See Swann v. 
Brown, 5 Vet. App. 177, 180 (1993) (without a review of the 
claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  

In addition to Dr. L having reviewed the other medical 
evidence of record and commented on it, Dr. L's conclusions 
are not only consistent with the absence of any findings of a 
psychiatric disorder in service but also with the lapse of 
time following service before any complaints or findings of a 
psychiatric disorder were made.  In this regard, the Board 
notes that, even assuming that the veteran does have paranoid 
schizophrenia currently, the earliest evidence of that 
diagnosis is dated in the mid-1990s, and there is no evidence 
showing that the veteran suffered from any psychosis during 
the one-year presumptive period after service.  Therefore, in 
addition to the preponderance of the evidence being against a 
claim that the depression or paranoid schizophrenia had their 
onset service or were superimposed on pre-existing mental and 
personality defects, the preponderance of the evidence is 
against the claim for service connection for a psychosis 
having manifested itself during the one-year presumptive 
period after service, and service connection may not be 
granted on this basis.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).

Despite the veteran's complaints of nervousness when seeking 
Valium in September 1975, no diagnosis was rendered at that 
time, and the evidence shows dysthymia was not initially 
diagnosed until 1982, 8 years after his discharge and 
schizophrenia was not initially diagnosed until 1995, over 20 
years after his separation from active military service.  The 
Board finds these gaps in time significant, and this evidence 
weighs against the existence of a link between the paranoid 
schizophrenia or depression and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  In this regard, the Board notes that this 
absence of evidence from the date of the veteran's discharge 
in 1974 to his initial diagnoses in 1982 and 1995 constitutes 
negative evidence tending to disprove the claim that the 
veteran either had a pre-existing psychiatric disorder that 
was aggravated during his brief period of service or that his 
current schizophrenia and depression had their onset as a 
result of his service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the first evidence of dysthymic disorder or 
schizophrenia is itself evidence which tends to show that 
depression and schizophrenia were not aggravated by the 
veteran's service or, alternatively, did not have their onset 
in service or for many years thereafter.

Thus, the only medical evidence of any relationship between a 
current psychiatric disorder and the veteran's brief period 
of active duty service are the statements provided by Dr. A.  
However, for the reasons articulated above, the Board finds 
more credible, and therefore more probative, the March 2005 
VHA opinion because Dr. L's opinion was based on a complete 
and thorough review of the veteran's claims file, including 
his service medical records, while Dr. A based his opinion 
largely on the veteran's stated history of harassment in 
service although several treatment records of record indicate 
the veteran is a poor historian and his account of inservice 
harassment is inconsistent with the history he provided at 
the time of his March 1996 VA examination that his time in 
service "went alright".  

Likewise, with regard specifically to depression, Dr. L 
determined that the veteran's depression is not related to 
service, and the Board places greater probative value on this 
opinion, as it was based on a review of the claims file and 
supported with sound rationale.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).  In contrast, Dr. A's opinions are brief, do not 
discuss the evidence of record, and provide no rationale or 
reasons for his conclusion that the symptoms of pre-existing 
disorders were exacerbated or that excessive symptoms were 
brought out during service.  

The Board has also considered lay statements in support of 
the veteran's claim, including testimony presented by the 
veteran at hearings held before two different Veterans Law 
Judges in June 2000 and April 2004.  As a layman without 
proper medical training and expertise, the veteran is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that matters involving special experience or 
special knowledge require the opinions of witnesses skilled 
in that particular science, art, or trade).  The Board cannot 
assign any weight to the veteran's lay assertion that his 
current depression and schizophrenia are the result of his 
service.  Therefore, the Board determines that the 
preponderance of the evidence is against service connection 
for depression and schizophrenia.  38 U.S.C.A. § 5107(b).  
The appeal is denied.
In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for depression and paranoid schizophrenia, 
is denied.



			
	CHARLES E. HOGEBOOM	KATHLEEN K. GALLAGHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	            ____________________________________________
        ROBERT E. SULLIVAN
              Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


